DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Min Woo Park on 12 July 2022.

The application has been amended as follows: 

1. (Currently amended) A patch preparation comprising a support and a plaster, wherein the plaster comprises a) an aliphatic compound with hydrophilic group which is in solid state at room temperature, b) a non-aqueous adhesive, and c) a solvent with a vapor pressure of 1 kPa or more at 20°C in an amount of 15

38. (Currently amended) A patch preparation comprising a support and a plaster, wherein the plaster comprises a) an aliphatic compound with hydrophilic group which is in solid state at room temperature, b) a non-aqueous adhesive, and c) a solvent with a vapor pressure of 1 kPa or more at 20°C in an amount of 15

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant claims are towards a patch preparation that comprises a plaster that comprises, after drying, an aliphatic compound, a non-aqueous adhesive, and a solvent (15-35% by weight). The closest prior art, Sitz et al. (US 2002/0100185), teaches a patch that, after drying, can comprise up to 9% residual solvent, which is reasonably close to 10%. However, there is no teaching or suggestion to increase the amount of residual solvent to 15% or higher, as recited in the instant claims. There is no teaching or suggestion otherwise in the prior art for a patch preparation that comprises, after drying, 15-35% by weight of solvent with a vapor pressure of 1 kPa or more. Thus, the instant claims as amended are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613